[logo10-2.jpg]

 
FOR IMMEDIATE RELEASE
 


COMPOSITE TECHNOLOGY ANNOUNCES APPOINTMENT OF STEWART RAMSAY AS PRESIDENT OF CTC
CABLE


Irvine, CA – August 17, 2010 -- Composite Technology Corporation (CTC) (OTC
Bulletin Board: CPTC) announced today that it has appointed Stewart M. Ramsay as
President of its subsidiary, CTC Cable Corporation, based in Irvine, California,
effective on August 16, 2010.


Mr. Ramsay is a utility industry veteran with a broad range of experience and
expertise.  Prior to CTC and since 2007, Mr. Ramsay was an independent
consultant to the utility industry in which he undertook a variety of
assignments including strategic planning, asset management, organizational
transformation, and technical regulatory support.  His clients included major
utilities in the US, Canada, and South Africa, as well as a number of industry
related technology companies.


Mr. Ramsay was Vice President of Asset Management and Electric Transmission for
Pacific Gas and Electric Company and prior to that he was Vice President of
Distribution Asset Management for American Electric Power. Mr. Ramsay served as
Senior Vice President of UMS Group Inc., an international management consulting
firm serving the global utilities industry.  Prior to that he served in other
positions at UMS including Managing Director in the UK where he was responsible
for the UK/European business segment.  During his tenure at UMS he was
accountable for performance management, process improvement and asset management
products and services for utilities focused on transmission, distribution, and
customer service throughout North America, Europe, Australia and New
Zealand.  Mr. Ramsay started his career at R.W. Beck and Associates, working his
way up to Associate and Senior Director responsible for an engineering group
that delivered planning and design work for utility clients in the Southeast
U.S., Caribbean and Southeast Asia.


Mr. Ramsay is a graduate of Northeastern University with a BSEE in Power
Systems.  He has served on the Board of the WECC and was WECC’s representative
to the Member Representative Committee of the National Electricity Reliability
Corporation (NERC).  Mr. Ramsay is a Member of the Expert Advisors Board of the
California Emerging Technology Fund, a non-profit formed by the California
Public Utilities Commission.  He previously served on the Transmission Research
Policy Advisory Committee for the California Energy Commission.


Stewart Ramsay commented, “I am very pleased to be joining CTC.  I have been
very impressed with the organization, the products it produces and its
commitments to safety and quality.  I believe that the ACCC® conductor is
exactly what the transmission industry needs.  It is already in use in many
utilities and has delivered significant value over the alternatives.  It has
been used to provide immediate benefits in terms of constraint removal on
existing facilities.  It also creates the ability to build new lower impact
transmission lines.  The strength of the conductor’s core can support longer
spans, tighter rights of way, shorter towers and a number of other capabilities
that utilities and their stakeholders have been looking for.  It only makes
sense that the utility industry should adopt carbon composites.  Their strength,
quality and reliability have been proven in other high risk industries like
aerospace and their application in our industry is a perfect fit and will allow
us to move rapidly and cost effectively toward modernizing the grid.  I believe
that the company is poised for significant growth and I am very happy to take a
leadership role in continuing the company’s success.”
 
 

 

 2026 McGaw Avenue Irvine, California 92614 USA   Tel: (949) 428-8500  Fax:
(949) 660-1533
[footer.jpg]


 
 
 

--------------------------------------------------------------------------------

 
 
[logo10-2.jpg]
 
 
Benton Wilcoxon, CEO of Composite Technology Corporation, stated, “We are very
pleased to have attracted such an experienced transmission strategist with very
strong leadership capabilities and great credibility within the utility industry
to lead our CTC Cable business.  I am impressed with Stewart’s vision of the
important role that our technology will play in the “modern” grid.  Stewart’s
experience and seasoned perspective will help us to better understand and
respond to the needs of transmission companies.  We believe that his leadership,
along with his technical knowledge and insights into the industry, will position
CTC to better serve the utility industry by effectively communicating how our
technology enables excellent and economic solutions to the challenge of
modernizing the electrical grid.”


About CTC:
Composite Technology Corporation’s patented ACCC® conductor technology enables
superior performance of high voltage transmission and distribution electrical
grids.  ACCC® conductors use CTC’s proven carbon fiber core which is produced by
its subsidiary, CTC Cable Corporation, at its Irvine, California headquarters
and delivered to qualified conductor manufacturers who produce and distribute
ACCC® conductors to operators of electrical grids worldwide.  CTC’s conductor
technology significantly reduces thermal line sag and can replace similar
diameter and weight traditional conductors with its higher capacity and more
energy efficient ACCC® conductor.  It is an ideal conductor for both upgrading
existing power lines as well as building new lines since the technology allows
for the reduction of the number of support structures and/or a reduction of
their height.  Since its commercial introduction in 2005, nearly 9,000
kilometers of ACCC® conductor have been installed in all environmental and
operating conditions, including severe heat and ice environments, long span
applications and high capacity corridors for the modern grid.  ACCC® is a
registered trademark of CTC Cable Corporation.


For further information, visit our website: www.compositetechcorp.com or contact
Investor Relations:  James Carswell, +1-949-428-8500.


This press release may contain forward-looking statements, as defined in the
Securities Reform Act of 1995 (the "Reform Act"). The safe harbor for
forward-looking statements provided to companies by the Reform Act does not
apply to Composite Technology Corporation (the “Company”). However, actual
events or results may differ from the Company's expectations on a negative or
positive basis and are subject to a number of known and unknown risks and
uncertainties including, but not limited to, resolution of pending and
threatened litigation matters involving CTC or its subsidiaries, resolution of
disputes with CTC’s or subsidiaries’ creditors competition with larger
companies, development of and demand for a new technology, general economic
conditions, the availability of funds for capital expenditure and financing in
general by us and our customers, availability of timely financing, cash flow,
securing sufficient quantities of essential raw materials, timely delivery by
suppliers, ability to maintain quality control, collection-related and currency
risks from international transactions, the successful outcome of joint venture
negotiations, or the Company's ability to manage growth. Other risk factors
attributable to the Company's business may affect the actual results achieved by
the Company, including those that are found in the Company's Annual Report filed
with the SEC on Form 10-K for fiscal year ended September 30, 2009 and
subsequent Quarterly Reports on Form 10-Q and subsequent Current Reports filed
on Form 8-K that will be included with or prior to the filing of the Company’s
next Quarterly or Annual Report.


 

 

 2026 McGaw Avenue Irvine, California 92614 USA   Tel: (949) 428-8500  Fax:
(949) 660-1533
[footer.jpg]


 
 
 

--------------------------------------------------------------------------------

 
 